UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-8166


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

EDWIN F. ALVANEZ,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (No. 8:07-cr-00326-DKC-2)


Submitted:    April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edwin F.     Alvanez, Appellant Pro Se.   James Marton Trusty,
Assistant    United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edwin   Alvanez     appeals   the     district    court’s    order

denying his motion to retain a handwriting specialist.                 We have

reviewed the record and find no reversible error.               Accordingly,

we deny Alvanez's motions for transcript at government expense

and   to   retain   a   handwriting   specialist,    and     affirm   for   the

reasons stated by the district court. *         United States v. Alvanez,

No. 8:07-cr-00326-DKC-2 (D. Md. Nov. 16, 2009).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




      *
       We decline to consider issues Alvanez raises in                      his
informal brief which are not related to his present appeal.



                                      2